*550Defendant did not preserve the specific claim he raises on appeal regarding the delayed determination of his violation of probation proceeding (see People v Douglas, 94 NY2d 807 [1999]; People v Kyem, 272 AD2d 136 [1st Dept 2000], lv denied 95 NY2d 836 [2000]), and we decline to review it in the interest of justice. As an alternate holding, we conclude that there was no excessive delay, or loss of jurisdiction to impose an incarceratory sentence. After pleading guilty to violation of probation, defendant consented to delays that were intended to benefit him (see id.). The court gave defendant extensive opportunities for rehabilitation, which proved to be unavailing.
We perceive no basis for reducing the sentence. Concur— Acosta, J.P., Saxe, Moskowitz and Feinman, JJ.